Citation Nr: 0202974	
Decision Date: 04/02/02    Archive Date: 04/11/02

DOCKET NO.  98-10 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to February 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 
which denied the claimed benefits.  The Board remanded this 
case to the RO in September 1999 for further development.


FINDING OF FACT

The veteran's PTSD results from sexual trauma during service.


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. §§ 3.304, 4.125 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that her PTSD results from sexual trauma 
during service.  According to her testimony and statements of 
record, she was sexually assaulted on five separate occasions 
during service.  She was stalked on another occasion.  She 
asserts that the following stressors support her PTSD 
diagnosis:

1) In approximately 1977 while undergoing 
Advanced Infantry Training (AIT) at Fort Knox, 
Kentucky, she was drugged and sexually 
assaulted by a female sergeant;
2) Later during AIT, a male instructor forced 
her to engage in sexual relations under the 
threat of giving her a failing grade;
3) Later during AIT, a male officer sexually 
assaulted her under the threat of 
recriminations;
4) Later in AIT, she was stalked by a female 
recruit who fell in love with her;
5) Later while stationed in Wiesbaden, Germany, 
she became pregnant and underwent an abortion 
after being raped by an unknown assailant; and
5) While still stationed in Wiesbaden, Germany, 
she was sodomized by an unknown assailant and 
treated for anal venereal warts.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active peacetime 
service.  38 U.S.C.A. § 1131 (West 1991).  The claimant bears 
the burden to present and support a claim of benefits.  38 
U.S.C.A. § 5107(a) (West Supp. 2001).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001).

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a) (2001), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2001). 

In this case, the veteran has been diagnosed with PTSD by VA 
PTSD examination dated in October 1997.  There is no dispute 
that her PTSD diagnosis conforms to the DSM-IV criteria.  
Furthermore, the stressors found productive of PTSD have been 
the claimed sexual traumas mentioned above.  Thus, the 
dispositive issue on appeal is whether the veteran has 
provided credible supporting evidence that these claimed in-
service stressors occurred.

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines v. West, 11 Vet. App. 353 (1998).  
However, the Court has held that the regulatory requirement 
for "credible supporting evidence" means that a claimant's 
testimony, or the medical opinion based upon post-service 
examination, alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Examples of sexual trauma include 
rape, physical assault, domestic battering, robbery, mugging 
and stalking.  Adjudication and Procedure Manual M-21, Part 
III,  5.14c.  As sexual assault is an extremely personal and 
sensitive issue, VA recognizes that many incidents of 
personal assault are not officially reported, and that 
alternative forms of evidence relating to changes in behavior 
in service may indicate the presence of an in-service 
stressor.  Id.  Examples of such behavior changes include:

(a) Visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or 
specific ailment;
(b) Sudden requests that the veteran's military 
occupational series or duty assignment be 
changed without other justification;
(c) Lay statements indicating increased use or 
abuse of leave without an apparent reason such 
as family obligations or family illness;
(d) Changes in performance and performance 
evaluations;
(e) Lay statements describing episodes of 
depression, panic attacks or anxiety but no 
identifiable reasons for the episodes;
(f) Increased or decreased use of prescription 
medications;
(g) Increased use of over-the-counter 
medications;
(h) Evidence of substance abuse such as alcohol 
or drugs;
(i) Increased disregard for military or 
civilian authority;
(j) Obsessive behavior such as overeating or 
undereating;
(k) Pregnancy tests around the time of the 
incident;
(l) Increased interest in tests for HIV or 
sexually transmitted diseases;
(m) Unexplained economic or social behavior 
changes;
(n) Treatment for physical injuries around the 
time of the claimed trauma but not reported as 
a result of the trauma;
(o) Breakup of a primary relationship.

Id.

The veteran's service medical and personnel records do not 
contain any official report of the claimed sexual traumas.  
However, the veteran has testified that she never reported 
such events due to personal embarrassment and the threat of 
recrimination.  She began to receive unsatisfactory work 
performances in April 1978 while stationed with the HHC 4th 
Brigade, 4th Infantry Maintenance Section.  One month later, 
she was treated for anal venereal warts and bacterial 
vaginitis at USAF Hospital in Wiesbaden, Germany.  In June 
1978, she underwent an elective abortion.  She was arrested 
for possession of hashish in October 1978.  A military client 
intake record, dated in November 1978, reveals her admission 
of "other tranquilizer" use prior to service with hashish 
and alcohol use beginning in service.  A subsequent Article 
15 proceeding resulted in a grade reduction.  She was 
discharged in January 1979 due to poor attitude, lack of 
motivation, lack of self-discipline, inability to adapt 
socially or emotionally to military service, and failure to 
show promotion potential.  Her discharge examination first 
reveals her complaint of "frequent trouble sleeping" and 
"depression or excessive worry."

In support of her contentions, the veteran has submitted a 
statement from a high school friend and former roommate, who 
recalls that the veteran first manifested behavioral and mood 
changes following her separation from service.  She also 
recalls the veteran telling her about being raped by a female 
sergeant, male instructor, male officer and two unknown 
assailants within a "brief time" following her discharge 
from service.  The veteran also submitted pictures of several 
of the alleged sexual assailants.  The remainder of the 
evidence essentially speaks to her current disability.

The veteran has asserted that her alleged sexual traumas were 
not officially reported due to embarrassment and fear of 
recrimination by her superiors.  VA policy recognizes the 
sensitivity of such traumas, and has specified alternative 
forms of evidence which may be indicative of an in-service 
sexual stressor.  Interestingly, the veteran's service 
medical records document her treatment for anal venereal 
warts, bacterial vaginitis and elective abortion at 
Wiesbaden, Germany.  This evidence is consistent with her 
claim of rape and sodomization.  At or around this time 
period, her service personnel records document changes in 
work performance behavior which had not been previously 
evident.  Furthermore, her records show illicit drug use 
during this time period.  She first voiced complaint of 
sleeping difficulty and anxiety on her discharge examination.  
This evidence is specifically recognized as "credible 
supporting evidence" per M-21, Part III,  5.14c.

The Board further notes that the veteran has submitted a lay 
statement from a close, personal friend who has attested to 
the veteran's disclosure of her in-service sexual traumas 
contemporaneously in time to her discharge from service.  The 
Board finds that the veteran has presented sufficient 
supporting evidence to place the record in relative equipoise 
as to whether her in-service sexual stressors occurred.  
Accordingly, the Board resolves reasonable doubt in favor of 
the veteran by finding that her PTSD results from sexual 
trauma during service.  38 U.S.C.A. § 5107(b) (West Supp. 
2001).  Thus, the claim for service connection for PTSD is 
granted.

ORDER

Service connection for PTSD is granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

